191 F.2d 856
Harry GREGORY et al., Appellants,v.LOUISVILLE & NASHVILLE RAILROAD Company, Appellee.
No. 11356.
United States Court of Appeals Sixth Circuit.
Oct. 17, 1951.

David C. Walls, Matthew O. Henchey, Louisville, Ky., Harry M. Leet, Washington, D.C., for appellants.
C. S. Landrum, Lexington, Ky., J. P. Hamilton, H. T. Lively, Robert E. Hogan, all of Louisville, Ky., Richard R. Lyman, Toledo, Ohio, for appellees.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the record, briefs and arguments of counsel;


2
And it appearing that the Findings of Fact by the District Judge are in accordance with the stipulation of the parties herein, and that his Conclusions of Law correctly apply the legal principles applicable thereto;


3
It is ordered that, for the reasons given by the District Judge in said Conclusions of Law and upon the authority of Aeronautical Lodge v. Campbell, 337 U.S. 521, 69 S.Ct. 1287, 93 L.Ed. 513, and Raulins v. Memphis Union Station Co., 6 Cir., 168 F.2d 466, the judgment of the District Court, herein appealed from, is affirmed. 92 F.Supp. 770.